—In an action to recover on a promissory note brought by motion for summary judgment in. lieu of complaint pursuant to CPLR 3213, the defendant appeals from a judgment of the Supreme Court, Nassau County (Austin, J.), entered June 27, 2001, which, upon an order of the same court, dated June 18, 2001, granting the motion, is in favor of the plaintiff and against her in the principal sum of $50,000.
Ordered that the judgment is reversed, on the law, with costs, the order is vacated, and the motion is denied (see Russo v O’Meara, 300 AD2d 563 [decided herewith]). Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.